TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00563-CV


                              Jessica Violet Diedrich, Appellant

                                               v.

                                  Zachary Montoya, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-17-003202, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jessica Violet Diedrich has filed a motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Cindy Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: May 25, 2018